[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CHARACTER OF PROCEEDING: HABEAS CORPUS JUDGMENT: WRIT DISMISSED.
On November 8, 1999, the petitioner, Jeffrey Cotor, commenced this habeas corpus action against the Ohio Adult Parole Authority to obtain his release from prison. He alleges that he was released to post-control release on October 5, 1998. On October 16, 1999, at a R.C. 2967.28 hearing, he was found guilty of violating various post-release rules and ordered to serve an additional ninety-one days in prison. He is currently serving that prison time in the Lorain Correctional Institute. He argues that his current imprisonment is unlawful because R.C. 2967.28 is unconstitutional. Thus, the Ohio Adult Parole Authority had no authority or no jurisdiction to return him to prison. For the following reasons, this court, sua sponte, dismisses this habeas corpus action.
This court lacks territorial jurisdiction to entertain this action, because Mr. Cotor is incarcerated outside of Cuyahoga County. R.C. 2725.03; State ex rel. Randy Lewis v. John D. Morgan
(June 17, 1999), Cuyahoga App. No. 76314, unreported; and State ex.Rel. Juan Mays v. Gerald T. McFaul (March 18, 1999), Cuyahoga App. No. 75833, unreported; Cf. State ex rel. Dixon v. Gold (1991),76 Ohio App. 3d 518, 602 N.E.2d 408. The proper forum for a habeas corpus action is the appropriate court within the territory in which the prisoner's institution is located.
Additionally, the relator failed to support his complaint with an affidavit "specifying the details of the claim" as required by Local Rule 45(B)(1)(a). State ex rel. Wilson v. Calabrese (Jan. 18, 1996), Cuyahoga App. No. 70077, unreported and State ex rel.Smith v. McMonagle (July 17, 1996), Cuyahoga App. No. 70899, unreported. Nor was the petition verified as required by R.C.2725.04.
Accordingly, the court dismisses this habeas corpus action. Costs assessed against the relator.
KENNETH ROCCO, P.J., and JAMES D. SWEENEY. J., CONCUR.
  ____________________________ PATRICIA AN BLACKMON, JUDGE